   Case: 4:20-cv-01691-JMB Doc. #: 3 Filed: 12/07/20 Page: 1 of 2 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SAMUEL H. WILLIAMS,                               )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:20-cv-1691-JMB
                                                  )
PAUL BLAIR,                                       )
                                                  )
               Respondent.                        )

                      MEMORANDUM AND ORDER OF TRANSFER

       This matter is before the Court upon review of a Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus, filed by petitioner Samuel H. Williams. For the reasons explained below,

the Court will transfer this case to the United States District Court for the Western District of

Missouri.

                                             Discussion

       Petitioner is currently incarcerated in the Potosi Correctional Center, which is located in

this judicial district. See 28 U.S.C. § 105(a)(1). In the instant petition for writ of habeas corpus,

petitioner challenges a state court judgment entered in the Circuit Court of Greene County in the

matter of State of Missouri v. Williams, No. 31307CF7018 (31st Jud. Cir. 2009). The Circuit

Court of Greene County is located in the Western District of Missouri. See 28 U.S.C. §

105(b)(5).

       Pursuant to 28 U.S.C. § 2241(d), this Court and the United States District Court for the

Western District of Missouri have concurrent jurisdiction to hear this case. In a circumstance

such as this, the district court in which the petition is originally filed may, in the exercise of its

discretion and in the furtherance of justice, transfer the case to the other district for hearing and
   Case: 4:20-cv-01691-JMB Doc. #: 3 Filed: 12/07/20 Page: 2 of 2 PageID #: 19




determination. Id. Additionally, 28 U.S.C. § 1404(a) provides, in relevant part, that “[f]or the

convenience of parties and witnesses, in the interest of justice,” a district court may transfer a

civil action to any district where it might have been brought.

       Transfer of this action is appropriate because petitioner’s claims arise from a state court

judgment entered in a circuit court located within the Western District of Missouri, the relevant

records are located there, and if hearings are required, the United States District Court for the

Western District of Missouri would be more convenient for witnesses. Additionally, the Court

has entered an administrative order stating that, absent unusual circumstances, a habeas petition

challenging a conviction or sentence arising from a proceeding in the Western District of

Missouri should be transferred to that district court. In re Business of the Court, January 27,

1986. The Court will therefore order that this case be transferred to the United States District

Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).



Dated this 7th day of December, 2020.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
